DISTRICT COURT JUDGE LOREN TUCKER,
sitting for JUSTICE MORRIS, concurs and dissents.
¶45 I concur in the result reached by the Court and respectfully dissent regarding one point.
¶46 I respectfully dissent from the Court’s determination that conclusions drawn by the Hearings Officer are findings. I agree that the Hearings Officer properly analyzed the documents described in ¶ 22.1 respectfully suggest that the Hearings Officer drew conclusions from analysis of these documents rather than having made findings of fact. Therefore, I believe the standard of review is different from that described in ¶ 22. On this point I generally agree with the analysis in ¶ 52 of the Dissent which distinguishes between facts and conclusions.